Detailed Action

1. This Office Action is submitted in response to the Application filed 10-31-2019, wherein claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, USPN 10,347,460. 
 Regarding claims 9 and 17, Zhao discloses at Col. 7, line 1-51, a system 200 used for inspection (an inspection tool) in semiconductor manufacturing (note Figure 2) that includes; particle beam emitter 202, a stage 222 for holding a sample wafer 220 (which one of ordinary skill would expect to also include a die), where processor 102 (the controller) uses a computer program product of system 100 (note Frigure 1) that, includes non-transitory computer-readable media, to instruct the deflectors 214 and the stage 222 to perform a raster scan of the “care areas”;i.e., those areas to be inspected on the wafer 222, using multiple beamlets 2022, which cause secondary particles to be scattered as beamlets 226 from the 
Zhao also discloses that the raster scan operates in a step-and-scan (or step-and –repeat) mode, where a first care area is scanned and image of the care area is captured in a sub-field-of –view (FOV), (note Figure 8A) after which the stage 222 moves to the next or second care area which is scanned and an image of the second care area is captured. The path or sequence of the stage stepping path (note Figure 8B) can be set in accordance with a predetermined order and the scanning of each of the sections can be performed in any combination of spatial orders or directions (e.g., the "x-direction" or "y-direction". The stepping and scanning process is repeated until all care areas on the substrate are scanned and the inspection process is completed. See Col. 18, line 22-47; Col. 19, line 39-67 and Col. 20, line 1-49.
Lastly, Zhao discloses that the deflectors may control the beam scanning with a saw tooth scan signal Vx  for a time period TF and by controlling these values and the scan patterns of Vx and Vy, the 
scans can be performed in any manner, such as in different sizes of a covered area, in any speed, or along any path. See Col. 22, line 22-46.
Zhao fails to explicitly disclose scanning a first portion of a scan region at a fast feed rate and scanning a first care area at a slow feed rate; however, one of ordinary skill would obviously expect that performing scans at any scan speed, or along any path, in accordance with Zhao above ,would include using different feed rates, which also means the scan speed, as described at [0006] of the the applicant’s published specification.
Zhao discloses using a detector to detect particles scattered from the sample/die surface, as described above, but fails to explicitly disclose using the detector to detect particles reflected from the sample/die; however, it would have been obvious to one of ordinary skill that detecting scattered particles would also include detecting reflected particles. See; for example, the description of scattering in Wikipedia (see https://en.wikipedia.org/wiki/Light-scattering) and at [0066] in the applicant’s published specification. 


Regarding claims 10-13 and 15-20, Zhao discloses the system 200 used for inspection (an inspection tool) in semiconductor manufacturing that includes the scan feed rates and the stage movement, per claims 10-12, 18 and 19, as described above regarding claims 9 and 17, where Zhao also discloses scanning a care area having a polygonal boundary 706 (note Figure 7A), per claims 13 and 20. See also Col. 18, line 48-67.
Zhao also teaches above that the output signals 230 of detector 228 are processed by the controller 102 to generate images for inspection, which one of ordinary skill would recognize as being equivalent to an integration image sensor, per claim 15.
Zhao fails to explicitly disclose inspecting care area’s that also include redistribution layer regions (RDL’s), which are essentially the connecting portions between devices; i.e., the interconnects; however, it would have been obvious to one of ordinary skill that since the Zhao apparatus performs inspection using beams with different sized  fields-of-view (FOV), then Zhao would obviuosly inspect the RDL’s or connecting portions between the care area’s, per claim 16.
Regarding claims 1-5, 7 and 8, Zhao teaches the system comprised of an inspection tool used to perform all the steps of these method claims, as described above regarding claims 9-13 and 15-20,

3. Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, USPN 10,347,460, in view of Lam, USPN 9,881,817. 
Regarding claims 6 and 14, Zhao discloses the system used for inspection (an inspection tool) in semiconductor manufacturing, as described above regarding claims 1-5, 7-13 and 15-20.
Zhao fails to explicitly teach using a particle emitter that comprises a light emitter and a detector that comprises a light detector. 
Lam discloses a multi-beam inspection system 400 (note Figure 4), where each particle beam column 206 includes a photon injector (source) 104 and a detector 108, both mounted at the bottom of each column (note Figure 8), so that the light source 104 illuminates the surface of sample 704, while       
Modification would have required mounting a photon source and a detector in accordance with Lam to each column of the multi-beam system of Zhao in order to perform direct inspection of a sample surface. Col. 7, line 5-6 and Col. 16, line 19-47.
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention since it would have allowed Zhao to perform inspection, metrology, and localized process monitoring, thereby improving process control, yield  and throughput.in semiconductor manufacturing. 

Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
August 24, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881